~ case 3:18-cv-01”'“9-LB Documeni 18-2 Fiied 04/22/”"“\ Page 1 013

EJ-130

 

ATTOF(NEY OF\ PARTY WlTHOUT ATTOHNEY: STATE BAR NO.:

NAME; Michele S. Stafford (172509); Luz E. Mendoza (303387)
Finii NAME; Saltzman & Johnson Law Corporation

sTFiEE'r ADDHEss: 1141 Hal'bOI` Bay PkWy # 100

cma Alameda

TEi_EPi-ioNE No.: (5 10) 906-4710

E_MAiL Annness; lmendoza@ sjlawcorp.com

s'rATE: CA ziP cooE:94502

FAX NO.:

w oneiNAL .iquMENT ci=iEoiTon n AssieNEE oi= i=iEcoi=io

monNEY pon (,.ama).~ Operat.ing Engineers' Health and Welfare Trust Fund, et al.

 

USDC, N. District of CA

 

43 " tv©‘ ` ` 0 O& 0 0
sTnEET Aonness 450 Golden Gate Avenue
MAiLiNG AonnEss. 450 Golden Gate Avenue

crrv ANo ziP coDE; Sal'l FI'aIlCiSCO, CA 94110
BnANcH NAME; NOI'{hCITl DiStl`iCt Of CalifOlTlia

FOR COUHT U$E ONLY

 

Plaintiff: Operating Engincers‘ Health and Welfare Trust Fund, et al.
Defendant: Four M's Construction & Backhoe, lnc., et al.

CASE NUMBEF\:

3:18-cv-01729-LB

 

w EXECUT|ON (Money Judgment)

wRiT oF l;| PossEssioN oF

C| sALE

cl Persona| Property
n Rea| Property

 

 

n Limited Civil Case
(including Sma|| Claims)
m Unlimited Civil Case

(including Family and Probate)

 

 

1. To the Sheriff or Marshal of the County of:

USDC, Northern District of California

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

3. (Name):
is the ® original judgment creditor

4. Judgment debtor (name, type of legal entity if nota
natural person, and last known address):

Four M's Consu'uctjon & Backhoe, lnc.,
a California corporation

Operating Engineers' Health and Welfare Trust Fund for Northern California, et al.
m assignee of record whose address is shown on this form above the court's name.

9. a See next page for information on real or personal property to be
delivered under a writ of possession or sold under a writ of sale.

10. Cl This writ is issued on a sister-state judgment.
For items 11-17, see form MC-012 and form MC~013-INFO

 

 

1640 FOXWOOd Drive 11. Total judgment (as entered or renewed) $ 37,896.81
Tracy, CA 95376 12. Costs afterjudgment (CCP 685.090) $ 32,987.57
l 13. subtotai (add 11 and 12) $_10,88_4.3&
lzi Additional judgment debtors on next page 14. Credits to principal (after credit to interest) $ 18,753.46
5_ Judgment entered on (date)__ 15 Principal remaining due (subtract 14 from 13)$_5_2,_13_0.9_1
5/4/2017 16. Accrued lnterest remaining due per CCP
6. n Judgment renewed on (dates): 685.050(b) (not on GC 6103.5 fees) $ 0.00
17. Fee for issuance of writ $ 0.00
18. Totai (add 15, 16, and 17) $__52.,_130_92_
7. Notice of sale under this writ 19 Levying officer
:' § ::: g;te:::n;:::ezst(::`e next a e) a. Add daily interest from date of writ (at
` q p g ' the legal rate on 15) (not on GC
8. n Joint debtor information on next page. 6103. 5 fees) ....................... $ 14.28
SFM] b. Pay directly to court costs included in
[ 11 and 17 (GC 6103.5, 63637; CCP
699.520(1)) ........................................................ $ 0.00

 

20. n The amounts called for in items 11-19 are different for each

debtor. These amounts are ?ai§dUNG)n `

Attachment 20.

 

 

l lssued on (date): L/ /1_-\_ /1,» /<z |Clerk, by

 

 

NoTicE To PénsoN/sEnvEn: sEE PAGE 3 Foi=i iMPonTANT iNi=oi=iiiiATioN. l _‘

 

 

Forrn Approved for Opti'onal Use
Judicial Council of Ca|ifomia
EJ-130 [Fiev. January 1, 2018]

°i ESSel\fial
§§ :,IYJF°__ms~

WRIT OF EXECUT|ON

Code of Civll Procedure, §§ 699.520, 71 _-"
Govemment l ¢

  

-' Case 3:18-cv-O_'“" 9-LB Document 18-2 Filed 04/22/M Page 2 of 3

EJ-1 30

 

 

Plaintiff: Operating Engineers' Hcalth and Welfare Trust Fund, ct al. cAsE NuMBEn¢
Defendant: Four M's Construction & Backhoe, lnc., ct al. 3:18-cv-01729-LB

 

 

 

21 . ® Additional judgment debtor (name, type of legal entity
if not a natural person, and last known address):

K. David Mayhugh _| |__

1640 Foxwood Drive
Tracy, CA 95376

L_ Jl_

22. Cl Notice of sale has been requested by (name and address):

Ldl__l

l_ Jl_

23. Cl Joint debtor was declared bound by the judgment (CCP 989-994)

a. on (date): a. on (date):
b. name, type of legal entity if not a natural person, and b. name, type of legal entity if not a natural person, and
last known address of joint debtor: last known address of joint debtor:

__| |_

d

l___ __JL_

c. n Additional costs against certain joint debtors are itemized: Cl Below n On Attachment 230

t

24. n (Writ of Possession or Writ of Sa|e) Judgment was entered for the following:
a. n Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable Complete (4) if (2) or (3) have been checked )

(1) n The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants, subtenants, named claimants, and other occupants of the premises.

(2) Cl The Prejudgment Claim of Fiight to Possession was NOT served in compliance with CCP 415.46.

(3) Cl The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may file a Claim of Ftight to Possession at any time up to and including the time the levying officer returns
to effect eviction, regardless of whether a Prejudgment Claim of Ftight to Possession was served.) (See CCP 415.46
and 1174.3(a)(2).)

(4) lf the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Fiight to Possession was
not served in compliance with CCP 415.46 (item 24a(2)), answer the following:

(a) The daily rental value on the date the complaint was filed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):

b. n Possession of personal property.
n |f delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
c. n Sale of personal property.

d. n Sale of real property.
e. The property is described: n Below El On Attachment24e

 

E.i_iso[nev..ianuary1,2o1a] WRIT OF E)$ECUTION Page 2 or 3
° l Essential `
§§ if€JE@_n§

~-‘ Case 3:18-cv-0_1 ' "J-LB Document18-2 Filed 04/22/M Page 3 of 3

EJ-1 30

 

Plaintitt: Operating Engineers‘ Health and Welfare Trust Fund, et al. cAs.E NuMBER;
Defendant: Four M's Const_ruction & Backhoe, lnc., et al. 3:18-cv-01729-LB

 

 

 

NOT|CE TO PERSON SEFtVED
WFtlT OF EXECUT|ON OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy(form EJ-150).

WRlT OF POSSESS|ON OF PERSONAL PFtOPEHTY. lf the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. |f custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESS|ON OF FtEAL PFtOPEFiTY. lf the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPT|ON lF RENTAL HOUS|NG UN|T WAS FORECLOSED. |f the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises lf you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. lf you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Fi’ight to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.

EXCEPT|ON lF YOU WEHE NOT SERVED WlTH A FORM CALLED PREJUDGMENT CLA|M OF RlGHT TO POSSESS|ON. lt you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Hight to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.

 

 

 

 

tai-130 ri=iev. .ianuary1 2018] WRIT OF EXECUTION Page 3 ots
'Essential

  

 

 

 

mb.oorn

 

